   Case: 3:19-cr-00004-JGC Doc #: 58 Filed: 08/08/19 1 of 3. PageID #: 356




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



UNITED STATES OF AMERICA,                              Case No. 3:19 CR 4

       Plaintiff,                                      Judge James G. Carr

       v.                                              Magistrate Judge James R. Knepp II

VINCENT S. ARMSTRONG,

       Defendant.                                      REPORT AND RECOMMENDATION


       Pursuant to General Order 99-49, this matter having been referred to United States

Magistrate Judge Knepp for purposes of receiving, on consent of the parties, the defendant’s

offer of a plea of guilty, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a

verbatim record of the proceedings to be prepared, referring the matter, if appropriate, for pre-

sentence investigation, and submitting a Magistrate Judge’s Report and Recommendation

stating whether the plea should be accepted and a finding of guilty entered, the following,

along with the transcript or other record of the proceedings submitted herewith, constitutes the

Magistrate Judge’s Report and Recommendation concerning the plea of guilty proffered by

the defendant.

       1.        On August 8, 2019, defendant, accompanied by counsel, proffered a plea of

                 guilty.



                                                   1
   Case: 3:19-cr-00004-JGC Doc #: 58 Filed: 08/08/19 2 of 3. PageID #: 357



       2.      Prior to such proffer, the defendant was examined as to his/her competency,

               advised of the charge and consequences of conviction, informed that the court

               may be required to give consideration to the advisory Federal Sentencing

               Guidelines and of the possibility of a departure from the guidelines, notified of

               his/her rights, advised that he/she was waiving all his/her rights except the

               right to counsel, and, if such were the case, his/her right to appeal, and

               otherwise provided with the information prescribed in Fed. R. Crim. P. 11.

       3.      The undersigned questioned the defendant under oath about the knowing,

               intelligent, and voluntary nature of the plea of guilty, and finds that the

               defendant’s plea was offered knowingly, intelligently, and voluntarily.

       4.      The parties provided the undersigned with sufficient information about the

               charged offense(s) and the defendant’s conduct to establish a factual basis for

               the plea.

       In light of the foregoing and the record submitted herewith, the undersigned finds that

the defendant’s plea was knowing, intelligent, and voluntary, and that all requirements

imposed by the United States Constitution and Fed. R. Crim. P. 11 have been satisfied.

Therefore, the undersigned recommends that the plea of guilty be accepted and a finding of

guilty be entered by the Court.



                                                      s/ James R. Knepp II
                                                      United States Magistrate Judge




                                                  2
   Case: 3:19-cr-00004-JGC Doc #: 58 Filed: 08/08/19 3 of 3. PageID #: 358



                                            Notice

       Please take notice that as of this date the Magistrate's Report and Recommendation

attached hereto has been filed.

       Please be advised that, pursuant to Rule 5.3(b) of the Local Rules for this District, the

parties have 14 days after being served in which to file objections to said Report and

Recommendation. A party desiring to respond to an objection must do so within 14 days after

the objection has been served.

       Please be further advised that the Sixth Circuit Court of Appeals, in United States v.
Walters 638 F.2d 947 (6th Cir. 1981) held that failure to file a timely objection to a
Magistrate's Report and Recommendation foreclosed appeal to the Court of Appeals. In
Thomas v. Arn, 474 U.S. 140 (1985), the Supreme Court upheld that authority of the Court of
Appeals to condition the right of appeal on the filing of timely objections to a Report and
Recommendation.




                                                   3
